Citation Nr: 1505555	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-39 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left leg and scrotum, to include as secondary to the service-connected right lower extremity disability.

2.  Entitlement to a rating in excess of 40 percent for status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart attack.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2011 rating decisions of the VA Regional Office (RO) in Augusta, Maine and New York, New York, respectively.

In February 2010 and January 2014 the Veteran testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The case was remanded in March 2014 to obtain additional treatment records and afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Varicose veins of the left leg and scrotum were not present during the Veteran's service and currently diagnosed varicose veins of the left leg and scrotum did not develop as a result of any incident during service, including the service-connected status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins.

2.  The status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins does not result in persistent edema or subcutaneous induration, stasis pigmentation eczema, and persistent ulceration.
3.  A heart attack was not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; nor is it the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Varicose veins of the left leg and scrotum were not incurred or aggravated in service and are not proximately due to or the result of the service-connected status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for a rating in excess of 40 percent for status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7120 (2014).

3.  The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for a heart attack have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in letters dated in August 2007 and May 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection, compensation pursuant to 38 U.S.C.A. § 1151, and that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in August 2007, June 2010, October 2010, and April 2014 with an October 2014 addendum.  38 C.F.R. § 3.159(c)(4).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show no treatment for, or diagnosis of, varicose veins of the left leg and scrotum.  They show surgery for varicose veins of the right lower extremity, but there are no left lower extremity or scrotum complaints.  His April 1965 enlistment and January 1968 separation examinations both revealed a clinically normal vascular system and lower extremities.  His April 1965 report of medical history shows that he did not report any left leg and scrotum symptoms or complaints.  The January 1968 separation report of medical history reveals that he reported having an operation for varicose veins in service; as noted above, he had surgery for his right leg, but not his left leg or scrotum.  

In connection with the Veteran's right leg disability, he was afforded a VA examination in April 1983.  The examination report does not reflect any notation of varicose veins of the left leg and scrotum.  At another VA examination for his right leg in April 1986, varicose veins of the left leg and scrotum were again not shown.  

The first indication in post-service records of varicose veins of the left leg and scrotum was at an August 2007 VA examination.  No opinion regarding the etiology was provided.  

The Veteran was afforded a VA examination in June 2010.  Following examination, the examiner opined that the left leg and scrotum varicose veins were less likely as not caused by or a result of active duty service.  The rationale was that a review of the Veteran's STRs reported no left leg or scrotal varicose veins.  The examiner noted that there was no medical literature in support of, or anatomical basis for, right leg varicose veins causing or resulting in left leg and scrotal varicose veins.  

At his January 2014 hearing, the Veteran testified that the varicose veins spread to his left leg and scrotum later in life after the right leg varicose veins.  January 2014 Hearing Transcript (T.) at 14.  The Veteran further indicated that he did not have any problem with the left leg or scrotum in service.  Id. at 16.  

The Veteran was afforded a VA examination in April 2014 with an addendum opinion in October 2014.  The examiner opined that it was less likely than not that the left sided varicose veins were caused or aggravated by the right sided varicose vein condition.  The examiner reported that the timing and clinical presentation did not provide a nexus.  The examiner noted that varicose veins tended to be, according to the literature, hereditary and that condition in one leg was not known to aggravate or cause the other leg to advance.  The examiner concluded that the clinical examination and history did not support a nexus based on the literature and clinical progression.

None of the Veteran's treatment records contain any opinion relating varicose veins of the left leg and scrotum to his military service, to include being secondary to his service-connected status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins.  

Based on a review of the evidence, the Board concludes that service connection for varicose veins of the left leg and scrotum is not warranted.  Although the evidence shows that the Veteran currently has varicose veins of the left leg and scrotum, it does not show that they are related to his military service, to include being secondary to a service-connected disability.  

On a direct basis, while the Veteran's STRs show right leg varicose veins, the evidence does not show that the Veteran incurred any event, injury or disease to his left leg and scrotum in service or that his post-service varicose veins of the left leg and scrotum had their onset in service.  As noted above, his STRs show right leg treatment, but are silent for any left leg and scrotum complaints.  Post-service VA examinations in 1983 and 1986 fail to show varicose veins of the left leg and scrotum, supporting a finding that the onset did not occur in service.  No medical professional has reported that the onset of varicose veins of the left leg and scrotum occurred during service.  Indeed, the Veteran's own testimony shows that they developed later in life.  The only medical opinion of record, that of the June 2010 VA examiner, shows that the Veteran's varicose veins of the left leg and scrotum are not directly related to his military service.  The Board accords this opinion great probative value as it was formed after examining and interviewing the Veteran, as well as reviewing the pertinent evidence.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred an in-service event, injury or disease or that the onset of varicose veins of the left leg and scrotum began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection on a direct basis.  No medical professional has provided any opinion indicating that the Veteran's varicose veins of the left leg and scrotum are related to his military service.  In this case, the first evidence of varicose veins of the left leg and scrotum is in 2007, more than two decades after the Veteran was discharged from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of varicose veins of the left leg and scrotum complaints, symptoms, or findings for two decades between the Veteran's military service and the earliest evidence of varicose veins of the left leg and scrotum is itself evidence which tends to show that varicose veins of the left leg and scrotum did not have their onset in service or for many years thereafter.  

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins either caused or aggravated the varicose veins of his left leg and scrotum.  The only medical opinions of record as to secondary service connection are those of the June 2010 and April 2014 examiners.  As discussed above, the June 2010 examiner indicated that the Veteran's right lower extremity disability did not cause the left leg and scrotum varicose veins, while the April 2014 examiner's opinion also addressed the issue of aggravation.  As the examiners' negative nexus opinions were formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinions great probative value.  The examiners' opinions are also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of varicose veins of the left leg and scrotum being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between varicose veins of the left leg and scrotum and his active duty, service connection for varicose veins of the left leg and scrotum is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of varicose veins of the left leg and scrotum falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between varicose veins of the left leg and scrotum and the Veteran's active duty, including his service-connected status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins, service connection for varicose veins of the left leg and scrotum is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for varicose veins of the left leg and scrotum.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for varicose veins of the left leg and scrotum, to include as secondary to his service-connected status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

	B.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  
The Veteran's right lower extremity disability is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.104, DC 7120, which evaluates impairment from varicose veins.  

Pursuant to DC 7120, a 40 percent rating is warranted when there is persistent edema and stasis pigmentation, with or without intermittent ulceration.  38 C.F.R. § 4.104, DC 7120 (2014).

A 60 percent rating is warranted when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.

A 100 percent rating is warranted when there is massive board-like edema with constant pain at rest.  Id.

The Veteran was afforded a VA examination in August 2007.  He reported pain, tightness, and cramping.  His reported symptoms included persistent edema, persistent skin discoloration, and pain including at rest that was not constant.  After walking or standing, the Veteran reported symptoms of aching, fatigue, throbbing, heavy feeling, and tightness.  His symptoms were not relieved by elevation or compression hosiery.  He denied ulceration.  Examination revealed edema that was not massive or board-like.  There was stasis pigmentation or edema on the dorsal foot.  No ulceration was present.  The visible or palpable varicose veins covered the entire foot, entire calf, and medial thigh.  The Veteran had been unemployed for less than a year due to leg pain.  His disability had no effect on traveling, feeding, bathing, dressing, toileting, and grooming; a mild effect on chores and shopping; a moderate effect on exercise and recreation; and prevented sports. 

At the February 2010 hearing, the Veteran's representative asserted that the criteria for a 60 percent rating have been met.  February 2010 Hearing Transcript (H.T.) at 8.  

The June 2010 VA examination for his left leg shows that the Veteran reported retiring from being a truck driver in 2007 due to a myocardial infarction.
At the February 2014 hearing, the Veteran testified that his leg was discolored and there were a couple of hard spots.  T. at 19.  

The Veteran was afforded a VA examination in April 2014.  The examiner noted that the Veteran reported no change in his right leg condition since last examination.  [The Board observes that although the examination report shows that the examiner reported that 2010 was the last examination, a review of the evidence shows that the right leg was last examined in 2007.]  Examination revealed varicose veins on the right foot, calf and medial thigh.  There was no ulceration or significant edema noted.  There was scattered pigmentation in all areas mentioned and there was no evidence of massive edema or significant persistent edema.  No assistive devices were used and no functional impact was reported.  The Veteran had a scar that was not painful and/or unstable and was not a total area of 39 square centimeter (6 square inches) or greater.  

The Veteran's treatment records do not show symptoms such as persistent edema or subcutaneous induration, stasis pigmentation eczema, and persistent ulceration.  There is no indication that any scarring is painful and/or unstable or encompasses a total area of 39 square centimeter (6 square inches) or greater.

Based on a review of the evidence, the Board concludes that rating in excess of 40 percent is not warranted at any time during this appeal.  The VA examination and treatment records fail to show that the next higher rating of 60 percent is warranted.  Although the Veteran reported persistent edema at the 2007 VA examination, stasis pigmentation eczema, and persistent ulceration have not been shown.  Additionally, despite the Veteran's report of persistent edema, the 2014 examiner specifically noted that there was no evidence of massive edema or significant persistent edema.  The Veteran's treatment records have not shown symptomatology contemplated for by the next higher 60 percent rating.  The Board acknowledges the Veteran's reports of his symptoms associated with his disability; however, the actual symptomatology shown during this appeal does not equate to a 60 percent rating.  Even if the Veteran did have persistent edema during this appeal, as the rating criteria for a 60 percent rating contemplate additional symptoms such as stasis pigmentation or eczema and persistent ulceration, the Board reiterates that a rating in excess of 40 percent is not warranted.  

The Board has also considered whether the Veteran is entitled to a separate rating for scarring.  Amendments were made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, the Board has considered the rating criteria in effect prior to October 23, 2008.  Id.; see also 38 C.F.R. § 4.118 (2008).  However, the examinations and the Veteran's own statements fail to show that a compensable rating is warranted under any of the applicable rating criteria.  Therefore, a separate rating for any scarring is not warranted.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).

For these reasons, the Board finds that the criteria for a rating in excess of 40 percent have not been met at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right lower extremity symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's right lower extremity disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability alone renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In finding that the issue of entitlement to a TDIU has not been raised, the Board acknowledges the 2007 VA examination in which the Veteran reported that he stopped working due to leg pain; however, at a 2010 examination, he reported retiring due to a myocardial infarction.  The Veteran's contentions, including his hearing testimonies, have not shown that his right leg disability renders his unemployable.  

	C.  Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran contends that VA's discontinuation of the medication Plavix in June 2008 resulted in him having a second heart attack that same month.  See, e.g., T. at 6.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2014).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2014).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2014).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2014).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2014).

The Veteran's treatment records show that following a myocardial infarction in December 2005, he was prescribed the medication Plavix.  A December 2006 record shows that the Veteran had been recommended to take Plavix for 24 months.  A record dated in December 2007 reveals that the Veteran was sporadic in taking his medications.  A June 11, 2008, VA record shows that the Veteran reported that he could not afford his medications and had not taken his cholesterol medication in quite some time.  He also reported that his Plavix was running out.  The record indicates that the Veteran was advised that Plavix was recommended by his private cardiologist for 24 months, which brought him up to December 2007.  The record shows that the importance of maintaining an improved cholesterol and antiplatelet therapy was discussed with the Veteran and that he would convert to aspirin daily.  

On June 30, 2008, the Veteran had a heart attack.  A December 2008 record shows that the Veteran blamed VA for the heart attack based on not providing Plavix.  The record notes that in June 2008, the Veteran stated that his Plavix was running low, but he still had some left; that was from a 90 day supply sent in December, six months earlier.  The record shows that when asked about his cholesterol medications, he reported taking his medications maybe every other day or so and was vague about the details.  The record also shows that the importance of taking cholesterol and other medications on a regular basis was reinforced with the Veteran with limited results and that Plavix had already been reinstated.

A June 2009 record reveals that the Veteran's private cardiologist felt very strongly that he should remain on Plavix indefinitely.  A December 2009 record shows that Plavix had been discontinued and that the Veteran had had no recurrent ischemic symptoms now in the last 18 months.  The physician again recommended that the Veteran remain on Plavix indefinitely.  

A May 2013 statement from the Veteran's private cardiologist, R.P, M.D., shows that when the Veteran presented on June 30, 2008, he reported that VA had refused to renew his Plavix and that he had had no Plavix for three days prior to his presentation.  It was Dr. R.P.'s opinion that Plavix should not have been discontinued without discussion with him.  He noted that in 2008, it was unknown how long dual antiplatelet therapy should be continued and that if he had been asked, he would not have been in agreement with stopping dual antiplatelet agents.  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that the reason for his second heart attack in June 2008 was that VA did not continue to give him Plavix and had switched him to aspirin only when he was seen on June 11, 2008.  The examiner noted that the Veteran's VA treatment records showed that from the amount of medications sent to the Veteran and the amount that he had, he was not taking his Zocor or Plavix on a regular basis prior to that second heart attack and that he continued to smoke and be overweight.  The examiner noted that the Veteran still continued to smoke.  The examiner opined that they did not feel there was any disability related to the Veteran's coronary artery disease that was the result of carelessness, negligence, lack of proper skill, error in judgment or any fault on part of the VA medical care.  

An addendum opinion from the same examiner was obtained in April 2014.  The examiner noted that in reviewing the claims file, the Veteran had a myocardial infarction and two stents placed in December 2005.  The examiner reported that Plavix was recommended for one year after a stent based on the medical literature, but because of the length of the two stents placed, Dr. R.P, recommended the Veteran continue Plavix for two years, which would have been December 2007.  The examiner noted that the Veteran was on Plavix until June 2008 when he was switched to aspirin.  He noted that the Veteran then had another myocardial infarction and stent on June 30, 2008.  The examiner opined that they did not feel there was any disability sustained by the Veteran by not continuing Plavix after the June 11, 2008, visit as there was no medical literature concluding that at that time, further administration of that drug was indicated.  The examiner noted that in fact, the Veteran was on Plavix longer than recommended both in the literature and by his cardiologist.  The examiner opined that they felt as they did in October 2010, that there was no disability due to carelessness, negligence, lack of proper skill, error in judgment or fault on party of the VA for reasons described above.  The examiner concluded that it was less likely than not that there was any additional disability due to an event not reasonably foreseeable.  

Based on a review of the evidence, the Board concludes that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart attack is not warranted.  Although the evidence shows that the Veteran had a heart attack on June 30, 2008, the evidence fails to show that such was due to VA's failure to renew Plavix earlier that same month.  

No medical professional, including the Veteran's private cardiologist, have provided any opinion indicating that any failure in VA to renew the Veteran's Plavix prescription led to his having a heart attack in June 2008.  The only medical opinion of record, that of the October 2010 examiner, indicates that the Veteran's heart attack was not due to carelessness, negligence, lack of proper skill, error in judgment or fault on party of the VA and was less likely than not that there was any additional disability due to an event not reasonably foreseeable.  Since this opinion is uncontradicted, is supported by a well-reasoned rationale, and was formed after examining and interviewing the Veteran, as well as reviewing the Veteran's records, the Board accords it great probative value.  

Moreover, with regards to VA's failure to prescribe Plavix when the Veteran was seen on June 11, 2008, the evidence shows that the Veteran had not been taking his medication regularly prior to that.  As discussed above, the Veteran's prescription for Plavix was initially only for two years following his December 2005 heart attack.  In December 2007, he was prescribed an additional 90 days; six months later in mid-June 2008, he still had medication left, indicating that he had not been taking his medication as prescribed.  The Veteran's treatment records reflect that he repeatedly did not take his medications, including medications other than Plavix, as prescribed.  As such, even without VA not renewing the Veteran's prescription in June 2008, the evidence shows that the Veteran had not been taking his medications, including Plavix, as prescribed prior to his heart attack in June 2008.  

In this case, as discussed above, the evidence fails to show that the failure to prescribe Plavix in June 2008 by VA was careless, negligent, lacked proper skill, was an error in judgment, or there was similar instance of fault on VA's part, or that the proximate cause of the Veteran's heart attack was an event that was not reasonably foreseeable.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a heart attack falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish compensation pursuant to 38 U.S.C.A. § 1151 for a heart attack.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart attack is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for varicose veins of the left leg and scrotum, to include as secondary to the service-connected right lower extremity disability is denied.

Entitlement to a rating in excess of 40 percent for status post ligation and stripping of the greater saphenous system of the right lower extremity for varicose veins is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart attack is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


